214 F.2d 487
54-2 USTC  P 9494
Charles A. DONNELLY, Collector of Internal Revenue, Appellant,v.HIBERNIA NATIONAL BANK IN NEW ORLEANS, Testamentary Executorof Succession of Bernard McCloskey, Appellee.
No. 14895.
United States Court of Appeals Fifth Circuit.
July 16, 1954.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
G. Harrison Scott, Asst. U.S. Atty., Robert N. Anderson, David O. Walter, Sp. Assts. to Atty. Gen., George R. Blue, U.S. Atty., New Orleans, La., H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, John J. Kelley, Jr., Sp. Assts. to Atty. Gen., for appellant.
Joseph McCloskey, New Orleans, La., Bloch, McCloskey & Dennery, New Orleans, La., for appellee.
Before HOLMES and STRUM, Circuit Judges, and THOMAS, District Judge.
PER CURIAM.


1
The judgment appealed from, D.C., 121 F.Supp. 179, is affirmed.